DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gan (US 2019/0129226 A1).
Regarding claim 1, Gan discloses a pixel driving circuit (figs. 1 and 2), comprising:
a main pixel electrode driving module (T1, Clc1 and Cst1), receiving a data signal (D), a scan signal (G), a first common electrode signal (Vcom) and a second common electrode signal (com1), and electrically connected to a first node (not shown), wherein the main pixel electrode driving module is configured to output the data signal to the first node based on the scan signal, the first common electrode signal and the second common electrode signal (paras. 0065-0067 and 0070);
a sub-pixel electrode driving module (T3, Clc2 and Cst2), receiving the data signal (D), the scan signal (G), the first common electrode signal (Vcom) and the second common electrode signal (com2), and electrically connected to a second node (not shown), wherein the sub-pixel electrode driving module is configured to output the data signal to the second node based on the scan signal, the first common electrode signal and the second common electrode signal (paras. 0065-0067 and 0070);
a first potential regulation module (T2), receiving the scan signal (G) and a first electrode signal (com2), and electrically connected to the first node, wherein the first potential regulation module is configured to regulate, under the control of the scan signal, a potential of the first node according to the first electrode signal (paras. 0070 and 0074); and
a second potential regulation module (T4), receiving the scan signal (G) and a second electrode signal (com1), and electrically connected to the second node, wherein the second potential regulation module is configured to regulate, under the control! of the scan signal, a potential of the second node according to the second electrode signal (paras. 0070, 0072 and 0075).
Regarding claims 2 and 9, Gan discloses the main pixel electrode driving module (T1, Clc1 and Cst1) comprises a first transistor, a first liquid crystal capacitor and a first storage capacitor;
a gate electrode of the first transistor (T1) receives the scan signal (G), one of a source electrode and a drain electrode of the transistor receives the data signal, and the other one of the source electrode and the drain electrode of the transistor is electrically connected to the first node;
a first terminal of the first quid crystal capacitor (Clc1) is electrically connected to the first node, and a second terminal of the first quid crystal capacitor receives the first common electrode signal; and
a first terminal of the first storage capacitor (Cst1) is electrically connected to the first node, and a second terminal of the first storage capacitor receives the second common electrode signal (para. 0069).
Regarding claims 3 and 10, Gan discloses the sub-pixel electrode driving module (T3, Clc2 and Cst2) comprises a second transistor, a second liquid crystal capacitor and a second storage capacitor;
a gate electrode of the second transistor (T3) receives the scan signal, one of a source electrode and a drain electrode of the second transistor receives the data signal, and the other one of the source electrode and the drain electrode of the second transistor is electrically connected to the second node;
a first terminal of the second liquid crystal capacitor (Clc2) is electrically connected to the second node, and a second terminal of the second liquid crystal capacitor receives the first common electrode signal; and
a first terminal of the second storage capacitor (Cst2) is electrically connected to the second node, and a second terminal of the second storage capacitor receives the second common electrode signal (para. 0071).
Regarding claims 4 and11, Gan discloses the first potential regulation module (T2) comprises a third transistor;
a gate electrode of the third transistor receives the scan signal (G), one of a source electrode and a drain electrode of the third transistor is electrically connected to the first node, and the other one of the source electrode and the drain electrode of the third transistor receives the first electrode signal (com2) (para. 0070).
Regarding claims 5 and 12, Gan discloses the second potential regulation module (T4) comprises a fourth transistor (T4);
a gate electrode of the fourth transistor receives the scan signal (G), one of a source electrode and a drain electrode of the fourth transistor is electrically connected to the second node, and the other one of the source electrode and the drain electrode of the fourth transistor receives the second electrode signal (com1) (para. 0072).
Regarding claims 6 and 13, Gan discloses a potential of the first electrode signal (com2) is equal to a potential of the second common electrode signal (com2).
Regarding claims 7 and 14, Gan discloses a potential of the first electrode signal (com2) is not equal to a potential of the second electrode signal (com1).
Regarding claim 8, Gan discloses a liquid crystal display panel (para. 0001), comprising:
a plurality of data lines (D), wherein each of the data lines is configured to provide a data signal;
a plurality of scan lines (G), wherein each of the scan lines is configured to provide a scan signal; and
a plurality of pixel units (figs. 1 and 2) defined by cross areas of the plurality of the scan lines and the plurality of the data lines, wherein each of the pixel units comprises a pixel driving circuit, comprising:
a main pixel electrode driving module (T1, Clc1 and Cst1), receiving a data signal (D), a scan signal (G), a first common electrode signal (Vcom) and a second common electrode signal (com1), and electrically connected to a first node (not shown), wherein the main pixel electrode driving module is configured to output the data signal to the first node based on the scan signal, the first common electrode signal and the second common electrode signal (paras. 0065-0067 and 0070);
a sub-pixel electrode driving module (T3, Clc2 and Cst2), receiving the data signal (D), the scan signal (G), the first common electrode signal (Vcom) and the second common electrode signal (com2), and electrically connected to a second node (not shown), wherein the sub-pixel electrode driving module is configured to output the data signal to the second node based on the scan signal, the first common electrode signal and the second common electrode signal (paras. 0065-0067 and 0070);
a first potential regulation module (T2), receiving the scan signal (G) and a first electrode signal (com2), and electrically connected to the first node, wherein the first potential regulation module is configured to regulate, under the control of the scan signal, a potential of the first node according to the first electrode signal (paras. 0070 and 0074); and
a second potential regulation module (T4), receiving the scan signal (G) and a second electrode signal (com1), and electrically connected to the second node, wherein the second potential regulation module is configured to regulate, under the control of the scan signal, a potential of the second node according to the second electrode signal (paras. 0070, 0072 and 0075).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gan in view of Zhang (CN 110967883).
Regarding claim 15, Gan does not specifically disclose the liquid crystal display panel further comprises a Data line Black Matrix Less (DSS) electrode, disposed above the data lines, and configured to provide the first electrode signal to the pixel driving circuits.
In a similar field of endeavor of liquid crystal display device, Zhang discloses a Data line Black Matrix Less (DBS) electrode, disposed above the data lines, and configured to provide the first electrode signal to the pixel driving circuits (page 3, lines 18-24).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the DBS electrode as taught by Zhang in the system of Gan in order to achieve the purpose of shading (page 3, lines 25-43).
Regarding claim 16, the combination of Gan and Zhang discloses the liquid crystal display panel further comprises a shared electrode, disposed below a pixel electrode, and configured to provide a second electrode signal to the pixel driving circuits (page 3, line 72 to page 4, line 3).
Regarding claim 17, Gan discloses a liquid crystal display panel (para. 0001) comprising a pixel unit (figs. 1 and 2) divided into a main pixel region (T1, Clc1, Cst1 and T2) and a sub-pixel region (T3, Clc2, Cst2 and T4); wherein:
the main pixel region (T1, Clc1 and Cst1) comprises a first transistor (T1), a third transistor (T2) and a main pixel electrode (Clc1), a gate electrode of the first transistor (T1) is connected to a corresponding scan line (G), one of a source electrode and a drain electrode of the first transistor is connected to a corresponding data line (D), and the other one of the source electrode and the drain electrode of the first transistor is connected to the main pixel electrode (Clc1); a gate electrode of the third transistor (T2) is connected to a corresponding scan line (G), one of a source electrode and a drain electrode of the third transistor is connected to the main pixel electrode (Clc1), and the other one of the source electrode and the drain electrode of the third transistor is connected to a first electrode (com2);
the sub-pixel region (T3, Clc2, Cst2 and T4) comprises a second transistor (T3), a fourth transistor (T4) and a sub-pixel electrode (Clc2), a gate electrode of the second transistor(T3)  is connected to a corresponding scan line (G), one of a source electrode and a drain electrode of the second transistor is connected to a corresponding data line (D), and the other one of the source electrode and the drain electrode of the second transistor is connected to the sub-pixel electrode (Clc2); a gate electrode of the fourth transistor (T4) is connected to a corresponding scan line (G), one of a source electrode and a drain electrode of the fourth transistor is connected to the sub-pixel electrode (Clc2), and the other one of the source electrode and the drain electrode of the fourth transistor is connected to a second electrode (com1).
Gan does not specifically disclose the first electrode is DBS electrode and the second electrode is shared electrode.
In a similar field of endeavor of liquid crystal display device, Zhang discloses a Data line Black Matrix Less (DBS) electrode (page 3, lines 18-24) and a shared electrode, disposed below a pixel electrode, and configured to provide a second electrode signal to the pixel driving circuits (page 3, line 72 to page 4, line 3).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the DBS electrode and the shared electrode as taught by Zhang in the system of Gan in order to achieve the purpose of shading (page 3, lines 25-43) and avoid the light leakage phenomenon (page 4, lines 1-3).
Regarding claim 18, the combination of Gan and Zhang discloses the DBS electrode is disposed above the data line and configured to provide a first electrode signal (page 3, lines 18-24 of Zhang), and wherein a potential of the first electrode signal (com2) is equal to a potential of second common electrode signal (com2) (fig. 1, of Gan).
Regarding claim 19, the combination of Gan and Zhang discloses the shared electrode is disposed below the pixel electrodes and configured to provide a second electrode signal (page 3, line 72 to page 4, line 3 of Zhang), and wherein the potential of the first electrode signal (com2) is not equal to a potential of the second electrode signal (com1) (fig. 1, of Gan).
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chai et al. (US 2006/0119758 A1) discloses a shielding electrode is supplied with the common voltage and it includes longitudinal portions extending along the data lines and transverse portions extending along the gate lines to connect adjacent longitudinal portions. The longitudinal portions fully cover the data lines (fig. 4, para. 0074).
Shin et al. (US 2019/0310509 A1) disclose pixels PX may include a first sub-pixel PX-S1 and as second sub-pixel PX-S2. The first sub-pixel PX-S1 may include a first transistor TR1, a first liquid crystal capacitor Clc1, and a first storage capacitor Cst1. The second sub-pixel PX-S2 may include a second transistor TR2, a third transistor TR3, a second liquid crystal capacitor C1c2, and a second storage capacitor Cst2 (fig. 2B, para. 0051).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693